              Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 1 of 8

                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

                                                          )
UNITED STATES OF AMERICA                                  )      JUDGMENT IN A CRIMINAL CASE
                                                          )
v.                                                               Case Number: 1:20-CR-103-3-TWT-LTW
                                                          )      USM Number: 07868-019
MUHAMADOU KAMATEH                                         )
                                                          )      Lawanda N. Hodges
                                                          )      Defendant’s Attorney


THE DEFENDANT:

The defendant pleaded guilty to count(s) 1 of the Superseding Indictment.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                        Offense Ended        Count

18 U.S.C. §§ 1956(a)(1)(B)(i)        Money Laundering                         February 11, 2020       1
and 1956(h)

The defendant is sentenced as provided in pages 1 through 8 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
Attorney of material changes in economic circumstances.


                                                         April 6, 2021
                                                         Date of Imposition of Judgment


                                                         Signature of Judge

                                                         THOMAS W. THRASH, U. S. DISTRICT JUDGE
                                                         Name and Title of Judge

                                                          April 6, 2021
                                                         Date
                Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 2 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                      Judgment -- Page 2 of 8


Judgment in a Criminal Case
Sheet 2 -- Imprisonment

                                               IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
a total term of: 46 MONTHS as to Count 1 of the Superseding Indictment.

        The court makes the following recommendations to the Bureau of Prisons: Defendant serve his sentence
in a facility near Nashville, TN.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons as notified by the United States Marshal, but no earlier than July 1, 2021.




                                                    RETURN

I have executed this judgment as follows:




 Defendant delivered on                                     to

 at                                         , with a certified copy of this judgment.



                                                                           UNITED STATES MARSHAL




                                                                       DEPUTY UNITED STATES MARSHAL
                 Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 3 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                 Judgment -- Page 3 of 8


Judgment in a Criminal Case
Sheet 3 -- Supervised Release

                                         SUPERVISED RELEASE

         Upon release from imprisonment, you will be on supervised release for a term of: 3 YEARS.




                                       MANDATORY CONDITIONS


1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
   15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
   court.
       The above drug testing condition is suspended, based on the court's determination that you
      pose a low risk of future substance abuse.
4. You must cooperate in the collection of DNA as directed by the probation officer.

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
                 Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 4 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                                          Judgment -- Page 4 of 8

                                      STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
         time frame.
   2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
   4.    You must answer truthfully the questions asked by your probation officer.
   5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
         notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
   6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
         from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
         excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
         job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
         at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
   8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
         the probation officer.
   9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).
   11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
   12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
         the person and confirm that you have notified the person about the risk.
   13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.


 Defendant's Signature                                                      Date

 USPO's Signature                                                           Date
             Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 5 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                    Judgment -- Page 5 of 8



                               SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision.

You must make full and complete disclosure of your finances and submit to an audit of your financial documents
at the request of your probation officer. You must provide the probation officer with full and complete access to
any requested financial information and authorize the release of any financial information. The probation office
may share the financial information with the United States Attorney's Office.

You must not incur new credit charges, or open additional lines of credit without the approval of the probation
officer.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
You must warn any other occupants that the premises may be subject to searches pursuant to this condition. An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that you violated a
condition of your supervision and that areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.

You must permit confiscation and/or disposal of any material considered to be contraband or any other item which
may be deemed to have evidentiary value of violations of supervision.

You must not use or possess any controlled substances without a valid prescription. If you do have a valid
prescription, you must disclose the prescription information to the probation officer and follow the instructions
on the prescription.

You must refrain from excessive use of alcohol.
                 Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 6 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                  Judgment -- Page 6 of 8


Judgment in a Criminal Case
Sheet 5 -- Criminal Monetary Penalties

                                         CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 7.

                   Special Assessment

TOTAL              $100

                   Fine

TOTAL              $10,000
                 Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 7 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                                  Judgment -- Page 7 of 8


Judgment in a Criminal Case
Sheet 6 -- Schedule of Payments

                                              SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A.  Lump sum payment of $ due immediately, balance due:
        not later than _____, or
        in accordance with  C,  D,  E, or  F below; or

 B.  Payment to begin immediately (may be combined with:  C,  D, or .  F below): or

 C.  Payment in equal monthly (e.g., weekly, monthly, quarterly) installments of $____ over a period of (e.g., months or years),
      to commence days (e.g., 30 or 60 days) after the date of this judgment; or

 D.  Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $_____ over a period of _____ (e.g., months or
      years), to commence _____ days (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

 E.  Payment during the term of supervised release will commence within _____ days (e.g., 30 or 60 days) after release
      from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay
      at that time; or

 F.  Special instructions regarding the payment of criminal monetary penalties:

Payment of criminal monetary penalties is due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are to be made payable to the Clerk, U.S. District Court, 2211 U.S. Courthouse, 75 Ted Turner Drive,
SW, Atlanta, GA 30303. Any balance that remains unpaid at the commencement of the term of supervision shall
commence within 60 days after release from imprisonment on the following terms: payable at a rate of no less
than $250 monthly to U.S. District Court Clerk. You must notify the Court of any changes in economic
circumstances that might affect the ability to pay this financial penalty.

 Defendant must pay any balance of the financial penalties imposed by this judgement that remain unpaid
 the commencement of the term of supervised release at the monthly rate of $250.00 plus 25% of gross income
 in excess of $2,500 per month.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
 penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
 through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

        Joint and Several

 Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
 Amount, and corresponding payee, if appropriate.

        The defendant shall pay the cost of prosecution.
                Case 1:20-cr-00103-TWT-LTW Document 167 Filed 04/06/21 Page 8 of 8

DEFENDANT: MUHAMADOU KAMATEH
CASE NUMBER: 1:20-CR-103-3-TWT-LTW                                                                        Judgment -- Page 8 of 8

        The defendant shall pay the following court cost(s):

        The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs.
